Cause before this court on petitioner’s motion for a suspension of the Commission’s order dated June 27, 1975, and respondents’ objection thereto. After due consideration, court decided to assign the case to the Calendar for Thursday, July 1, 1976 at 9:30 a. m. for oral argument. That argument will be confined narrowly to the following five issues: (1) the erosion adjust*944ment; (2) the cost of equity; (3) purchases from Western Electric; (4) the working capital allowance, and (5) the degree to which the preceding factors will be reflected in the ultimate rate structure; so that if a bond is necessary pursuant to G. L. 1956 (1969 Reenactment) §39-5-4, court will be able to fix the amount of that bond.
Tillinghast, Collins & Graham, Andrew A. DiPrete, Louise Durfee, for petitioner. Julius C. Michaelson, Attorney General, Gregory L. Benik, Special Asst. Attorney General for respondents. Dennis J. Roberts II, for Consumers’ Council.